          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 1 of 11 Page ID #:1045



                    1   SHELDON EISENBERG (SBN 100626)
                        sheldon.eisenberg@dbr.com
                    2   ZOË K. WILHELM (SBN 305932)
                        zoe.wilhelm@dbr.com
                    3   DRINKER BIDDLE & REATH LLP
                        1800 Century Park East, Suite 1500
                    4   Los Angeles, California 90067-1517
                        Telephone: 310-203-4000
                    5   Facsimile: 310-229-1285
                    6   Attorneys for Defendants
                        FITNESS CLUB MANAGEMENT, LLC,
                    7   HARMAN FITNESS, LLC and VAN NUYS
                        FITNESS, LLC
                    8
                    9                          UNITED STATES DISTRICT COURT
                 10                          CENTRAL DISTRICT OF CALIFORNIA
                 11
                 12     MARITZA CASTRELLON,                         Case No. 2:17-CV-8825 SJO (Ex)
                        individually and on behalf of all others
                 13     similarly situated,                         MEMORANDUM OF POINTS
                                                                    AND AUTHORITIES IN
                 14                      Plaintiff,                 SUPPORT OF DEFENDANTS’
                                                                    MOTION TO STAY
                 15            v.
                                                                    Date:    March 18, 2019
                 16     FITNESS CLUB MANAGEMENT,                    Time:    10:00 a.m.
                        LLC, a California limited liability         Crtrm:   10C
                 17     company; HARMAN FITNESS, LLC, a             Judge:   Hon. S. James Otero
                        California limited liability company;
                 18     VAN NUYS FITNESS, LLC, a
                        California limited liability company; and   [Notice of Motion and Motion;
                 19     DOES 1 through 10, inclusive,               Request for Judicial Notice;
                                                                    Declaration of Zoë K. Wilhelm; and
                 20                      Defendant.                 [Proposed] Order filed concurrently
                                                                    herewith]
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                               CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 2 of 11 Page ID #:1046



                    1                                           TABLE OF CONTENTS
                                                                                                                                        Page
                    2
                        I. INTRODUCTION ................................................................................................... 1
                    3
                        II. BACKGROUND ................................................................................................... 1
                    4
                        III. ARGUMENT ........................................................................................................ 3
                    5
                                 A.       Standards for Determining Motion. ....................................................... 3
                    6
                                 B.       The Court Should Stay This Action Pending the FCC’s
                    7                     Rulemaking Interpreting the Definition of “ATDS.” ............................ 3
                    8                     1.       What Equipment Qualifies as an ATDS ...................................... 3
                    9                     2.       This Action Should Be Stayed Under the Primary
                                                   Jurisdiction Doctrine.................................................................... 5
                 10
                                          3.       This Action Could Also Be Stayed Under the Court’s
                 11                                Inherent Authority ....................................................................... 7
                 12              C.       In the Alternative, The Court Should Stay This Action Pending
                                          The Issuance of a Mandate in Marks. .................................................... 8
                 13
                        IV. CONCLUSION .................................................................................................... 9
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                                -i-                       CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 3 of 11 Page ID #:1047



                    1                                               I.
                    2                                     INTRODUCTION
                    3          Plaintiff Maritza Castrellon (“Plaintiff”) asserts a single claim that
                    4   Defendants used an automated telephone dialing system to send her text messages
                    5   without her consent, in violation of the Telephone Consumer Protection Act
                    6   (“TCPA”). The Court previously stayed this action pending the resolution of
                    7   Marks v. Crunch San Diego, LLC, No. 14-56834 (9th Cir.), noting that the stay
                    8   “[wa]s likely to simplify or be dispositive of the ATDS [automatic telephone
                    9   dialing system] issues in this action and, therefore, support ‘the orderly cause of
                 10     justice.’” Order Granting Defendants’ Motion for Judgment on the Pleadings or in
                 11     the Alternative to Stay, ECF No. 43, June 6, 2018 (also dismissing the complaint
                 12     with leave to amend). Given recent developments, Defendants respectfully request
                 13     that the Court again issue a stay.
                 14            First, the Court should temporarily stay this action because Plaintiff’s claim
                 15     turns on (among other things) a potentially dispositive legal issue that the FCC is
                 16     actively reviewing, specifically what equipment qualifies as an “automatic
                 17     telephone dialing system” or “ATDS.” Because the answer to this question could
                 18     simplify or dispose of this action in its entirety and the FCC is actively reviewing
                 19     the question, the Court should stay this action in its entirety and await the FCC’s
                 20     guidance.
                 21            Second, if the Court does not stay this action pending FCC guidance, the
                 22     Court should do so because the Ninth Circuit has stayed the mandate in Marks and
                 23     petition for writ of certiorari has been filed. A Supreme Court review of the current
                 24     circuit split could similarly simplify or dispose of this action in its entirety,
                 25     warranting a stay.
                 26                                                 II.
                 27                                          BACKGROUND
                 28            Plaintiff originally filed this action on October 23, 2017 in Los Angeles
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                  -1-                CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 4 of 11 Page ID #:1048



                    1   County Superior Court. (ECF No. 1-1 at 3-13.) The gravamen of her Complaint is
                    2   that in June and July 2017, she was sent four (4) text messages without her consent,
                    3   through use of an ATDS, in violation of the TCPA. On December 7, 2017,
                    4   Defendants Fitness Club Management, LLC, Harman Fitness, LLC, and Van Nuys
                    5   Fitness, LLC (“Defendants”) removed the action to this Court pursuant to 28 U.S.C.
                    6   §§ 1331, 1441, and 1446. (ECF No. 1.) Pursuant to stipulation, on January 12,
                    7   2018, Plaintiff filed her First Amended Class-Action Complaint [ECF No. 12].
                    8          In March of last year, the United States Court of Appeals for the District of
                    9   Columbia vacated the FCC rulings defining an ATDS as arbitrary and capricious,
                 10     see ACA Int’l v. Fed. Communc’ns Comm’n, 885 F.3d 687 (D.C. Cir. 2018). On
                 11     June 6, 2018, the Court dismissed Plaintiff’s amended complaint without prejudice
                 12     due to Plaintiff’s failure to properly allege the use of an ATDS and stayed the
                 13     action pending the Ninth Circuit’s determination of the impact of that D.C. Circuit
                 14     ruling in Marks v. Crunch San Diego, No. 14-56834 (9th Cir.). (ECF No. 43.) The
                 15     Ninth Circuit issued its opinion on September 20, 2018. Marks v. Crunch San
                 16     Diego, LLC, No. 14-56834, 2018 WL 4495553 (9th Cir. Sept. 20, 2018). Pursuant
                 17     to the Court’s August 21, 2018 order (ECF No. 45), the parties filed a joint status
                 18     report within seven days of the issuance of the opinion on September 27, 2018.
                 19     (ECF No. 49.) The Court lifted the stay on October 15, 2018. (ECF No. 52.)
                 20            On November 19, 2018, Plaintiff filed a Second Amended Complaint
                 21     (“SAC”) [ECF No. 54] alleging that “Plaintiff is further informed and believes, and
                 22     based thereon alleges, that the dialing equipment used by Defendants to send text
                 23     messages to Plaintiff was capable, at the time that the texts were sent to her, of
                 24     storing or producing numbers accessed through Defendants’ database and further
                 25     capable of randomly or sequentially dialing those numbers.” Defendants answered
                 26     the SAC on December 3, 2018. (ECF No. 55.)
                 27
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                -2-                CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 5 of 11 Page ID #:1049



                    1                                              III.
                    2                                        ARGUMENT
                    3   A.     Standards for Determining Motion.
                    4          A trial court has broad discretion to stay all proceedings in an action pending
                    5   the resolution of independent proceedings in other jurisdictions. See Landis v. N.
                    6   Am. Co., 299 U.S. 248, 254 (1936). This discretion is “incident to [a district
                    7   court’s] power to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706-07
                    8   (1997); see also Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879 n.6 (1998) (“The
                    9   power to stay proceedings is incidental to the power inherent in every court to
                 10     control the disposition of the causes on its docket with economy of time and effort
                 11     for itself, for counsel, and for litigants.”) (internal quotation marks omitted). A stay
                 12     is appropriate in a case where the outcome of another action may substantially
                 13     affect it. See Stone v. Sterling Infosystems, Inc., No. 2:15-CV00711-MCE-DAD,
                 14     2015 WL 4602968, at *2 (E.D. Cal. July 29, 2015).
                 15     B.     The Court Should Stay This Action Pending the FCC’s Rulemaking
                               Interpreting the Definition of “ATDS.”
                 16
                               The Court should temporarily stay this action because Plaintiff’s claim turns
                 17
                        in part on a potentially dispositive issue that the FCC is actively reviewing: what
                 18
                        qualifies as an ATDS.
                 19
                               1.     What Equipment Qualifies as an ATDS
                 20
                               Plaintiff’s claim turns in large part on whether the text messages were sent
                 21
                        using an ATDS. See SAC ¶¶ 33 (“It shall be unlawful . . . to make any call (other
                 22
                        than a call made for emergency purposes or made with the prior express consent of
                 23
                        the called party) using any automatic telephone dialing system . . . to any
                 24
                        telephone number assigned to a . . . cellular telephone service . . . .” (quoting 47
                 25
                        U.S.C. § 227(b)(1)(A)(iii))) (emphasis added). As it happens, however, the FCC is
                 26
                        actively reviewing what that definition means and what equipment does and does
                 27
                        not fall within its scope. Indeed, it is no exaggeration to say that this issue is at the
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                  -3-                CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 6 of 11 Page ID #:1050



                    1   top of the FCC’s agenda.
                    2          The FCC’s renewed focus on this issue is a response to ACA Int’l v. FCC,
                    3   885 F.3d 687 (D.C. Cir. 2018), which set aside much of the FCC’s Declaratory
                    4   Ruling from 2015. See In the Matter of Rules and Regulations Implementing the
                    5   Telephone Consumer Protection Act of 1991, 30 FCC Rcd. 7961 (2015) (“2015
                    6   Declaratory Ruling”). Although the statute defines an ATDS by reference to two
                    7   specific functionalities—specifically, the ability to not only “dial … numbers” but
                    8   also to “us[e] a random or sequential number generator” to “store or produce
                    9   telephone numbers to be called,” see 47 U.S.C. § 227(a)(1)—the FCC had
                 10     previously suggested that it may extend to virtually any equipment that can dial
                 11     numbers in high volumes. See 2015 Declaratory Ruling, 30 FCC Rcd. at 7974.
                 12     That ruling was immediately appealed to the D.C. Circuit, which found earlier this
                 13     year that the FCC’s approach had an “eye-popping sweep” that would extend to
                 14     “ordinary calls from any conventional smartphone.” ACA Int’l, 885 F.3d at 692.
                 15     Indeed, so striking was the D.C. Circuit’s rebuke that it necessarily invalidated not
                 16     only the 2015 Declaratory Ruling but also a decade’s worth of prior FCC rulings on
                 17     which the Declaratory Ruling was based.1
                 18            The FCC—which in the meantime had been reconstituted under a new
                 19     Chairman who had dissented from the 2015 Declaratory Ruling—quickly set to
                 20     work. Indeed, within a week it had issued a Public Notice seeking comments.2
                 21     Insofar as the ATDS issue is concerned, it sought comment on “how to more
                 22
                 23     1
                               See Washington v. Six Continents Hotels, Inc., No. 16-3719, 2018 WL 4092024, at *3 (C.D.
                        Cal. Aug. 24, 2018); Gonzalez v. Ocwen Loan Servicing, LLC, No. 18-340, 2018 WL 4217065
                 24     (M.D. Fla. Sept. 5, 2018); Keyes v. Ocwen Loan Servicing, LLC, No. 17-11492, 2018 WL 3914707
                        (E.D. Mich. Aug. 16, 2018) (on appeal); Pinkus v. Sirius XM Radio, Inc., No. 16-10858, 2018 WL
                 25     3586186 (N.D. Ill. July 26, 2018); Lord v. Kisling, Nestico & Redick, LLC, No. 17-1739, 2018 WL
                        3391941 (N.D. Ohio July 12, 2018); Sessions v. Barclays Bank Delaware, 317 F. Supp. 3d 1208
                 26     (N.D. Ga. 2018); Herrick v. GoDaddy.com LLC, 312 F. Supp. 3d 792 (D. Az. 2018) (on appeal).
                        2
                               See Public Notice, DA 18-493, Consumer and Governmental Affairs Bureau Seeks
                 27     Comment on Interpretation of the Telephone Consumer Protection Act in Light of the D.C. Circuit’s
                        ACA International Decision, CG Docket No. 18-0152, CG Docket No. 02-0278 (released May 14,
                 28     2018) (attached as Exhibit 1 to Request for Judicial Notice (“RJN”)).
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                     -4-                  CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 7 of 11 Page ID #:1051



                    1   narrowly interpret” the statute “to better comport with the congressional findings
                    2   and the intended reach of the statute.” Id. at 2; see also id. (seeking comment “on
                    3   the functions a device must be able to perform”); id. at 3 (seeking comment on
                    4   whether equipment is an ATDS if it “cannot itself dial random or sequential
                    5   numbers”); id. (seeking comment on whether the statute applies “only to calls made
                    6   using the equipment’s [ATDS] functionality”); id. (“If a caller does not use
                    7   equipment as an [ATDS], does the statutory prohibition apply?”). The FCC set the
                    8   comment period to close in June 2018—a mere six weeks later.
                    9          The FCC is not only reviewing those comments but also monitoring new
                 10     judicial rulings. For example, after the Ninth Circuit’s decision in Marks v. Crunch
                 11     San Diego, LLC, No. 14-56834, 2018 WL 4495553 (9th Cir. Sept. 20, 2018), it
                 12     issued a Public Notice seeking further comment on “what constitutes an [ATDS].”3
                 13     Because the Ninth Circuit split from the D.C. Circuit and continued to “interpret[]
                 14     the statutory language expansively,” the FCC sought further comment on “how to
                 15     interpret and apply the statutory definition . . . in light of the recent decision in
                 16     Marks” and “how that decision might bear on the analysis set forth in ACA
                 17     International.” Id. The FCC set the comment period to close in October 2018—a
                 18     mere three weeks later. In short, the FCC is keenly interested in this issue, moving
                 19     with all deliberate speed (somewhat hampered by the recent government
                 20     shutdown), and expected to rule shortly.
                 21
                               2.     This Action Should Be Stayed Under the Primary Jurisdiction
                 22                   Doctrine
                 23            The primary jurisdiction doctrine applies “whenever enforcement of [a]
                 24     claim requires the resolution of issues which, under a regulatory scheme, have been
                 25     placed within the special competence of an administrative body . . . .” United
                 26
                        3
                                See Public Notice, DA 18-1014, Consumer and Governmental Affairs Bureau Seeks Further
                 27     Comment on Interpretation of the Telephone Consumer Protection Act in Light of the Ninth
                        Circuit’s Marks v. Crunch San Diego, LLC Decision, CG Docket No. 18-152, CG Docket No. 02-
                 28     278 (released Oct. 3, 2018) (attached as Exhibit 2 to RJN).
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                   -5-                 CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 8 of 11 Page ID #:1052



                    1   States v. W. Pac. R.R. Co., 352 U.S. 59, 64 (1956); Pharm. Research & Mfrs. of
                    2   Am. v. Walsh, 538 U.S. 644, 673 (2003) (explaining that primary jurisdiction
                    3   doctrine “seeks to produce better informed and uniform legal rulings by allowing
                    4   courts to take advantage of an agency’s specialized knowledge, expertise, and
                    5   central position within a regulatory regime.”); Far E. Conference v. United States,
                    6   342 U.S. 570, 574-75 (1952) (noting “firmly established” principle that
                    7   “[u]niformity and consistency in the regulation of business entrusted to a particular
                    8   agency are secured, and the limited functions of review by the judiciary are more
                    9   rationally exercised, by preliminary resort for ascertaining and interpreting the
                 10     circumstances underlying legal issues to agencies that are better equipped than
                 11     courts by specialization, by insight gained through experience, and by more flexible
                 12     procedure[s].”). It is “a doctrine specifically applicable to claims properly
                 13     cognizable in [federal] court that contain some issue within the special competence
                 14     of an administrative agency.” Reiter v. Cooper, 507 U.S. 258, 268 (1993); W. Pac.
                 15     R.R. Co., 352 U.S. at 64. As such, “the judicial process is suspended pending
                 16     referral of such issues to the administrative body for its views.” Id.
                 17            Although there is no fixed formula, “[t]here are four factors uniformly
                 18     present in cases where the doctrine properly is invoked: (1) the need to resolve an
                 19     issue that (2) has been placed by Congress within the jurisdiction of an
                 20     administrative body having regulatory authority (3) pursuant to a statute that
                 21     subjects an industry or activity to a comprehensive regulatory scheme that (4)
                 22     requires expertise or uniformity in administration.” Pickens v. Am. Credit
                 23     Acceptance, LLC, No. 14-0201, 2014 WL 4662512, at *1 (S.D. Ala. Sept. 19, 2014)
                 24     (citations omitted). Here, each factor weighs in favor of staying this action. That
                 25     the first factor is met is apparent from the face of the Complaint, which pleads a
                 26     claim that hinges on whether one of the Defendants used an ATDS. Compl. ¶ 22.
                 27     The second and third factors are likewise met because Congress has given the FCC
                 28     the authority to implement the TCPA, which is “a comprehensive regulatory
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                -6-                CASE NO. 2:17-CV-8825 SJO (EX)
          Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 9 of 11 Page ID #:1053



                    1   scheme” governing dialing equipment. Pickens, 2014 WL 4662512, at *2; 47
                    2   U.S.C. § 227(b)(2) (“The Commission shall prescribe regulations to implement the
                    3   requirements of this subsection.”). The fourth factor is also met because the FCC
                    4   has specialized expertise on telecommunications issues and because awaiting its
                    5   guidance would allow for uniform adjudication. Finally, a stay would also promote
                    6   the overarching purpose of the primary jurisdiction doctrine, that is, “to produce
                    7   better informed and uniform legal rulings.” Walsh, 538 U.S. at 673. Accordingly,
                    8   this Court should issue a temporary stay during the pendency of the FCC
                    9   proceeding.
                 10            3.     This Action Could Also Be Stayed Under the Court’s Inherent
                                      Authority
                 11
                               Alternatively, the Court could stay this action pursuant to its inherent
                 12
                        authority to manage its docket. It is well-settled that “the power to stay proceedings
                 13
                        is incidental to the power inherent in every court to control the disposition of the
                 14
                        causes on its docket with economy of time and effort for itself, for counsel, and for
                 15
                        litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). In deciding to grant a
                 16
                        stay, courts consider three factors: (1) the possible damage which may result from
                 17
                        the granting of a stay; (2) the hardship or inequity which a party may suffer in being
                 18
                        required to go forward with the case; and (3) the orderly course of justice measured
                 19
                        in terms of the simplifying or complicating issues, proof, and questions of law,
                 20
                        which could be expected to result from a stay. Lockyer v. Mirant Corp., 398 F.3d
                 21
                        1098, 1110 (9th Cir. 2005) (citing Landis, 229 U.S. at 254); CMAX, Inc. v. Hall,
                 22
                        300 F.2d 265, 268 (9th Cir. 1962).
                 23
                               A stay is warranted here. Plaintiff will suffer no prejudice from a temporary
                 24
                        stay, as the only damages she seeks are statutory damages for two text messages, as
                 25
                        opposed to compensation for prior economic loss. Plaintiff has only recently
                 26
                        started over by filing a newly amended complaint. Indeed, when staying the action
                 27
                        last year, the Court noted, “minimal, if any, damage would result from a stay of this
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                -7-                CASE NO. 2:17-CV-8825 SJO (EX)
         Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 10 of 11 Page ID #:1054



                    1   proceeding.” Order Granting Defendants’ Motion for Judgment on the Pleadings or
                    2   in the Alternative to Stay (“Stay Order”), ECF No. 43, at 8 (noting Plaintiff would
                    3   have to file a new complaint).
                    4          Furthermore, a stay will benefit all parties and the Court by allowing the FCC
                    5   to weigh in on critical questions, while avoiding litigation and discovery expenses
                    6   in the interim—all of which may be rendered moot. See, e.g., Errington v. Time
                    7   Warner Cable Inc., No. 15-2196, 2016 WL 2930696, at *4 (C.D. Cal. May 18,
                    8   2016) (staying TCPA action pending the ACA International appeal because
                    9   “possible prejudice to Plaintiff is minimal” and “Defendant may suffer hardship in
                 10     conducting discovery and trial preparation in light of the uncertain difference
                 11     between ‘potential’ capacity and ‘theoretical’ capacity under the definition of an
                 12     ATDS.”). Indeed, the FCC’s answers to these issues may dispose of this action
                 13     entirely. Allowing the FCC to rule will undoubtedly promote judicial economy and
                 14     simplify the issues for the Court and parties alike. See Stay Order at 9
                 15     (“[C]onsiderations of judicial economy favor staying the case.”). It follows that a
                 16     temporary stay of this action would be appropriate under the Court’s inherent
                 17     authority even if the primary jurisdiction doctrine did not apply for some reason.
                 18     C.     In the Alternative, The Court Should Stay This Action Pending The
                               Issuance of a Mandate in Marks.
                 19
                               The Court previously recognized that a stay was warranted pending
                 20
                        resolution of Marks. Stay Order. Now that the Ninth Circuit has stayed the
                 21
                        mandate and a petition for writ of certiorari has been filed, it is evident that the
                 22
                        Marks action has not yet been resolved. See November 7, 2018 Order, Marks v.
                 23
                        Crunch San Diego, LLC, No. 14-56834 (9th Cir.) attached as Exhibit 3 to RJN;
                 24
                        Petition for Writ of Certiorari, Crunch San Diego, LLC v. Marks, No. 18-995 (U.S.,
                 25
                        docketed Jan. 30, 2019) attached as Exhibit 4. Indeed, in a TCPA action pending
                 26
                        the Northern District of California, the court found it was appropriate to stay the
                 27
                        case pending Marks and subsequently refused to lift the stay until issuance of the
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                 -8-                CASE NO. 2:17-CV-8825 SJO (EX)
         Case 2:17-cv-08825-SJO-E Document 58-1 Filed 02/15/19 Page 11 of 11 Page ID #:1055



                    1   mandate. Wainwright v. Bluestem Brands, Inc., No. 17-cv-03041-JST, 2018 WL
                    2   33990027 (N.D. Cal. June 29, 2018) (staying the case sua sponte “pending a final
                    3   decision in Marks”), Order Terminating Renewed Motion for Summary Judgment,
                    4   Wainwright v. Bluestem Brands, Inc., No. 17-cv-03041-JST, ECF No. 51 (N.D.
                    5   Cal. Oct. 16, 2018) (ordering the party to file a renewed motion only after the
                    6   issuance of a mandate in Marks) (attached as Exhibit 5 to RJN).
                    7          Against this backdrop, it makes no legal or practical sense for the parties to
                    8   start over with a pleading based on a Ninth Circuit ruling that is in question. As
                    9   discussed above, minimal, if any, damage will result from a stay. And a
                 10     precedential ruling from the Ninth Circuit or the Supreme Court on these issues
                 11     would control any further proceedings on this issue in this action. The Court
                 12     should therefore stay this action, pending the issuance of the Ninth Circuit mandate
                 13     in Marks.
                 14                                               IV.
                 15                                        CONCLUSION
                 16            For the foregoing reasons, the Court should grant Defendants’ motion for
                 17     stay pending the FCC’s rulemaking and/or the Ninth Circuit’s issuance of a
                 18     mandate in Marks.
                 19
                        Dated: February 15, 2019                    DRINKER BIDDLE & REATH LLP
                 20
                 21
                                                                    By:s/ Zoë K. Wilhelm
                 22                                                    Sheldon Eisenberg
                                                                       Zoë K. Wilhelm
                 23
                                                                    Attorneys for Defendants
                 24                                                 FITNESS CLUB MANAGEMENT,
                                                                    LLC, HARMAN FITNESS, LLC and
                 25                                                 VAN NUYS FITNESS, LLC
                 26
                 27
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW
   LOS ANGELES          DEFENDANTS’ MOTION TO STAY                -9-                CASE NO. 2:17-CV-8825 SJO (EX)
